Exhibit 10.10

LEASE

THIS LEASE (“Lease”) is entered into and effective as of February 6, 2007
(“Effective Date”) by and between WIGSHAW, LLC, a Florida limited liability
company, its successors and assigns (“Landlord”) with its address at P.O. Box
1857, Alachua, Florida 32616, and Axogen Corporation, a Delaware corporation
with its address at P.O. Box 357787, Gainesville, Florida 32635-7787 (“Tenant”).

W I T N E S S E T H:

WHEREAS, the parties desire to enter into a Lease Agreement for space in the
Progress One Building located in the Progress Corporate Park.

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) paid by Tenant to Landlord, and the mutual covenants and conditions set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that commencing as of the “Effective Date”. Landlord agrees
to lease to Tenant, and Tenant agrees to lease from Landlord, the “Leased
Premises” (as defined in Section 1.1h), subject to the following terms and
conditions:

ARTICLE 1. SUMMARY OF LEASE PROVISIONS

1.1. BASIC DATA. Certain fundamental provisions of this Lease are presented in
this summary format in this Article to facilitate convenient reference by the
parties hereto. All references in this Lease to the following terms shall be
accorded the meanings or definitions given in this Article, as though such
meaning or definition were fully set forth throughout the text hereof, unless
such meanings are expressly modified, limited or expanded elsewhere in this
Lease. This Article, together with the terms herein referenced, shall constitute
an integral part of this Lease.

(a) “Annual Gross Rent” shall be, as scheduled below:

 

LEASE

YEAR

   RENT PER
SQUARE FT                 

ANNUAL
GROSS

RENT:

                

MONTHLY
PAYMENT

RENT:

                    

1

   $20.00              $94,840.00              $7,903.00               

2

   $20.00              $94,840.00              $7,903.00               

3

   $20.00              $94,840.00              $7,903.00               

4

   $20.00              $94,840.00              $7,903.00               

5

   $20.00              $94,840.00              $7,903.00               

Rent and other sums payable by Tenant to Landlord under this Lease Agreement,
plus any applicable tax, shall be paid to Landlord, without deduction or offset
at its management office presently located at PO Box 1990 Alachua, Florida 32615
or such other place as Landlord may hereafter specify in writing.

(b) “Building” shall mean the building located on certain real property located
in the City of Alachua, Alachua County, Florida, having a current address of
13859 Progress Blvd., Alachua, FL 32615.

(c) “Business Days” shall mean all days, except Saturdays, Sundays, New Year’s
Day, President’s Day, Memorial Day, Independence Day, Christmas Day, Labor Day,
Thanksgiving, and other recognized holidays.

(d) “Commencement Date” shall mean the date which is five (5) days after the
Certificate of Occupancy is issued for the Leased Premises. If the Certificate
of Occupancy is not issued by June 30, 2007, the Landlord shall not be deemed to
be in default hereunder or otherwise liable in damages to Tenant, and Tenant may
at its option cancel and terminate this lease, in which event neither party
shall have any further liabilities or obligations hereunder, except the Landlord
shall repay to Tenant any prepaid rent or

 

1



--------------------------------------------------------------------------------

security deposit.

(f) “Estimated Completion Date” shall mean April 30, 2007.

(g) “Lease Year” shall mean each twelve (12)-month period beginning on the
Commencement Date and each anniversary thereof, provided the Commencement Date
is on the first day of a month. If the Commencement Date falls on a day other
than the first day of a month, then the first Lease Year shall begin on the
first day of the calendar month next following the Commencement Date. If the
Commencement Date falls on a day other than the first day of a month, then the
Term shall be extended by the period of time (“Partial Lease Year”) from such
Commencement Date through the end of the calendar month in which the
Commencement Date falls.

(h) “Leased Premises” shall be deemed to mean approximately 4,742 square feet of
finished office grade area extending to the exterior faces of all walls or to
the center line of those walls separating the Leased Premises from other leased
premises, together with appurtenances specifically granted in this Lease, but
reserving and excepting to Landlord the use of the exterior walls and the roof
and the right to install, maintain, use, repair and replace pipes, ducts,
conduits and wires leading through the Leased Premises in locations which will
not materially interfere with Tenant’s use thereof, which area shall be located
in the Progress One Building in Progress Corporate Park with its address at
13859 Progress Blvd., Alachua, Florida 32615 and depicted by the crosshatched
area on the site plan attached hereto and made a part hereof as Exhibit “A”.

Provided that Tenant is not in default under this Lease Agreement, Tenant shall
have the option of leasing the adjoining approximately 3,600 square feet as
depicted by the shaded area on Exhibit “A” beginning in the third Lease Year at
the rate of $20.00 a square foot per year for the remaining term of this Lease
Agreement. Tenant must notify Landlord in writing at least one hundred and
twenty (120) days prior to the end of the second Lease Year if Tenant is
exercising its option to lease the adjoining space. All of the terms and
conditions of this Lease Agreement shall apply to the additional space.

(i) “Normal Business Hours” shall mean from 8:00 a.m. to 5:00 p.m. during all
Business Days.

(j) “Rentable Area” or “Rentable Square Footage” shall mean the total area (as
it exists from time to time). Rentable Area of the Leased Premises is hereby
deemed to mean approximately 4,742 square feet.

(k) “Security Deposit” shall mean the sum of Eight Thousand ($8,000.00) dollars.

(l) “Term” shall mean five Lease Years (plus a Partial Lease Year, if
applicable) commencing on the Commencement Date and ending at 11:59 p.m. on the
last day of the sixtieth full calendar month following the Commencement Date
(“Expiration Date”) or on such earlier date in which the Term of this Lease
shall expire or be canceled or terminated pursuant to any of the conditions or
covenants of this Lease or pursuant to law, and furthermore, shall include any
renewal term, if such renewal term come into existence.

(m) “Use” shall mean general office, laboratory use, manufacturing, storage,
distribution, and shipping and receiving and any other purpose approved by the
Parties, in writing.

ARTICLE 2. LEASED PREMISES AND TERM

2.1. Leased Premises. Subject to the rent, terms and conditions herein set
forth, Landlord hereby leases to Tenant and Tenant hereby rents from Landlord
the Leased Premises, subject to the terms and provisions of this Lease to have
and to hold for the Term, unless the Term shall be sooner terminated as
hereinafter provided.

2.2. Construction and Acceptance of the Leased Premises. Landlord shall proceed
to construct an improvement upon the Leased Premises in compliance with the
“Flex Building Space: Office Standards”

 

2



--------------------------------------------------------------------------------

identified in Exhibit “C” attached hereto, with such minor variations as
Landlord may deem advisable, and tender the Leased Premises to Tenant. The
Leased Premises shall be deemed to be “Ready for Occupancy” five (5) days after
the Certificate of Occupancy is issued. Landlord shall notify Tenant in writing
of the date of receipt of the Certificate of Occupancy as soon as such date is
known. Tenant agrees to accept possession thereof and to proceed with due
diligence to perform any Tenant Work. Tenant Work causing venting, opening,
sealing, waterproofing or any altering of the roof shall be performed by
Landlord’s roofing contractor at Tenant’s expense.

2.3. Landlord’s Reservation. Landlord shall retain absolute dominion and control
over the Common Area and shall operate and maintain the Common Area in such
manner as Landlord in its sole discretion, shall determine; provided, however,
such exclusive right shall not operate to prohibit Tenant from its material
benefit and enjoyment of the Leased Premises for the permitted Use as defined in
Section 1(k). Tenant acknowledges that without advance notice to Tenant and
without any liability to Tenant in any respect, Landlord shall have the right
to:

(a) Close off any of the Common Area to whatever extent required in the opinion
of Landlord to prevent a dedication of any of the Common Area or the accrual of
any rights by any person or the public to the Common Area, provided such closure
does not materially deprive Tenant of the benefit and enjoyment of the Leased
Premises for its permitted Use;

(b) Temporarily close any of the Common Area for maintenance, alteration or
improvement purposes;

(c) Select, appoint or contract with any person for the purpose of operating and
maintaining the Common Area, on such terms and conditions as Landlord deems
reasonable;

(d) Change the size, use, shape or nature of any such Common Area, provided such
change does not materially deprive Tenant of the benefit and enjoyment of the
Leased Premises. So long as Tenant is not thus deprived of the use and benefit
of the Leased Premises, Landlord will also have the right at any time to change
the arrangement or location of, or both, or to regulate or eliminate the use of
any concourse, or any stairs, toilet or other public conveniences in the
Building, without incurring any liability to Tenant or entitling Tenant to any
abatement of rent;

(e) Expand the existing Building to cover a portion of the Common Area, convert
the Common Area to a portion of the Building or convert any portion of the
Building (excluding the Leased Premises). Upon erection of any buildings or
expansion of the Building, or change in Common Area, the portion of the Building
upon which such structures have been erected will no longer be deemed to be a
part of the Common Area. In the event of any such changes in the size or use of
a building or Common Area, Landlord may make an appropriate adjustment in the
rentable square feet of the Building.

(f) In addition to the other rights of Landlord under this Lease, Landlord
reserves to itself and its respective successors and assigns the right to:
(i) change the street address and/or name of the Building; (ii) erect, use and
maintain pipes and conduits in and through the Leased Premises; (iii) control
the use of the roof and exterior walls of the Building; and (iv) use Tenant’s
name in promotional materials (featuring Tenant only) and relating to the
Building or Progress Corporate Park, with written permission from Tenant, which
permission shall not be unreasonably withheld (it being understood that Landlord
shall have the right, without obtaining the consent of Tenant, to use Tenant’s
name in promotional materials that feature a list of all or major tenants of the
Building and/or Progress Corporate Park). Landlord may exercise any or all of
the foregoing rights without being deemed to be guilty of an eviction or
disturbance or interruption of the business of Tenant or Tenant’s use or
occupancy of the Leased Premises.

2.4. Term. The Term of this Lease shall commence on the Commencement Date as
defined in Section 1, above, and shall extend to the last day of the fifth Lease
Year at 11:59 p.m. or on such earlier date on which the term of this Lease may
expire or be terminated pursuant to the provisions of this Lease or pursuant to
law.

ARTICLE 3. RENT AND SECURITY DEPOSIT

 

3



--------------------------------------------------------------------------------

3.1. Rent. Tenant agrees to pay to the order of Landlord, without demand,
set-off or deduction during the Term, the Annual Gross Rent, in an amount equal
to the sums specified in Section 1.1(a). The Annual Gross Rent shall be due and
payable in twelve (12) equal monthly installments, in advance, commencing on the
Commencement Date and continuing on the first day of each and every subsequent
calendar month during the Term, in the amount as scheduled in Section 1.1(a);
provided, however, that the installment of the Annual Gross Rent payable for the
first full calendar month following the Commencement Date (and if the
Commencement Date occurs on a date other than on the first day of a calendar
month, the installment of Annual Gross Rent prorated from such date until the
first day of the following month) shall be due and payable at the time of
execution and delivery of this Lease. Tenant shall pay the Annual Gross Rent by
good check or in lawful currency of the United States of America.

3.2. Late Payment Charge. Tenant hereby acknowledges that late payment by Tenant
to Landlord of Rent and other sums due hereunder after the expiration of any
applicable grace period will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Accordingly, other remedies for nonpayment of Rent notwithstanding, and except
as expressly provided herein, in the event any installment payment of Annual
Gross Rent due Landlord hereunder shall not be paid within ten (10) days after
the due date, Tenant shall pay Landlord a late payment fee of ONE HUNDRED
DOLLARS ($100.00), in addition to such other amounts owed under this Lease. In
addition, Tenant shall pay Landlord interest on any delinquent payment due
Landlord hereunder at the Default Rate; provided that interest shall not be
payable on late charges incurred by Tenant or on any amounts upon which late
charges are paid by Tenant to the extent such interest would cause the total
interest to be in excess of that legally permitted.

3.3. Increase in Insurance Premiums and Ad Valorem Taxes. Tenant shall pay as
Additional Rent its annual proportionate share of the increase in insurance
premiums paid by Landlord for the Building and liabilities pursuant to Article
9.3. Tenant’s annual proportionate share on the Date of Commencement is
$1,241.13 . If an increase in any insurance premiums paid by Landlord for the
Building is caused by Tenant’s use of the Leased Premises, or if Tenant vacates
the Leased Premises and causes an increase in such premiums, then Tenant shall
pay as Additional Rent the amount of such increase to Landlord. The Tenant’s
share in the increase in insurance premiums shall be charged to Tenant as
Additional Rent and shall become payable by Tenant in one lump sum within
fifteen (15) days after demand or at Landlord’s option, divided by twelve
(12) and collected with monthly rent.

Tenant shall pay as Additional Rent its annual proportionate share of the
increase in ad valorem taxes (real estate) paid by Landlord with respect to the
building and land upon which it is situated. Tenant’s annual proportionate share
on the Date of Commencement is $13,661.00. The Tenant’s share in the increase in
ad valorem taxes shall be charged to Tenant as Additional Rent and shall become
payable by Tenant in one lump sum within fifteen (15) days after demand or at
Landlord’s option, divided by twelve (12) and collected with monthly rent.

Even though the term of the Lease Agreement has terminated or expired and Tenant
has vacated the Leased Premises, when a final determination is made of Tenant’s
share of the insurance premiums and tax for the year in which the Lease
terminates, Tenant shall immediately pay any sums due upon demand.

3.4. Holding Over. In the event that Tenant does not vacate the Leased Premises
upon the expiration or termination of this Lease and continues to hold over in
possession of the Leased Premises without the written consent of Landlord,
Tenant shall be a tenant at will for the holdover period and all of the terms
and provisions of this Lease shall be applicable during that period, including
the obligation to pay Rent, except that Tenant shall pay Landlord as an
installment of the Annual Gross Rent for the period of such holdover an amount
equal to two times (200%) the Annual Gross Rent which would have been payable by
Tenant had the holdover period been a part of the original term of this Lease.
The rental payable during the holdover period shall be payable to Landlord on
demand.

3.5. Sales Tax. In addition to the Annual Gross Rent, and all other Additional
Rent to be paid by Tenant hereunder, Tenant shall be liable and pay to Landlord
all rental, sales and use taxes, if any, levied or imposed

 

4



--------------------------------------------------------------------------------

by any city, state, county or other governmental body having authority, such
payments to be in addition to all other payments required to be paid to Landlord
by Tenant under the terms of this Lease. Any such payment shall be paid
concurrently with the payment of the Rent or other charge upon which the tax is
based as set forth above.

3.6. Rights to Additional Rent. Any and all sums of money or charges, other than
Annual Gross Rent, required to be paid by Tenant under this Lease, whether or
not the same be so designated, shall be considered “Additional Rent.” Landlord
shall have the same rights and remedies with respect to Additional Rent as with
respect to Annual Gross Rent. The term “Rent” is hereby defined to mean the
Annual Gross Rent, and any additional charge, fee or rent payable by Tenant to
Landlord under this Lease.

3.7. Security Deposit. Tenant has deposited with the Landlord the sum of Eight
Thousand ($8,000.00) dollars (“Security Deposit”). The Security Deposit
constitutes security for Tenant’s satisfactory performance of the terms,
covenants and conditions of this Lease including the payment of Annual Gross
Rent and Additional Rent.

(a) Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any Annual Gross Rent,
Additional Rent or any other sum as to which Tenant is in default or for any
reasonable sum which Landlord may expend or may be required to expend by reason
of Tenant’s default in respect of any of the terms, covenants and conditions of
this Lease, including any damages or deficiency in the re-letting of the Leased
Premises or other reentry by Landlord.

(b) If Landlord uses, applies or retains the whole or any part of the Security
Deposit, Tenant shall replenish it to the sum provided in this Section 3.7
within five (5) Business Days after being notified in writing by the Landlord of
the amount due. Tenant shall be in default of this Lease if the amount due is
not paid within the required time period.

(c) In the event of a sale or master leasing of the Building, or any part
thereof, of which the Leased Premises form a part, Landlord shall have the right
to transfer the security to the new landlord, and Landlord shall ipso facto be
released by Tenant from all liability for the return of the Security Deposit. In
such event, Tenant agrees to look solely to the new landlord for the return of
the Security Deposit and it is agreed that the provisions hereof shall apply to
every transfer or assignment made of the Security Deposit to a new landlord.

(d) Tenant covenants that it shall not assign or encumber the Security Deposit
given to Landlord pursuant to this Lease. Neither Landlord, its successors or
assigns shall be bound by any such assignment or encumbrance or any attempted
assignment or encumbrance. The Security Deposit shall not be used as any part of
the Annual Gross Rent or Additional Rent by Tenant. Landlord will not be
obligated to pay Tenant interest on the Security Deposit, nor to segregate the
Security Deposit from Landlord’s other funds.

(e) In the event that Tenant shall fully and faithfully comply with all the
terms, covenants and conditions of this Lease, any part of the Security Deposit
not used or retained by Landlord in accordance with the terms of this Lease
shall be returned to Tenant after the expiration of the Lease and after delivery
of exclusive possession of the Leased Premises to Landlord.

ARTICLE 4. OCCUPANCY AND USE

4.1. Use. Tenant warrants and represents to Landlord that the Leased Premises
shall be used and occupied solely for the purposes set forth in Article 1 and
for no other purposes whatsoever. Tenant shall occupy the Leased Premises,
conduct its business and control its agents, employees, invitees and visitors
(to the extent such invitees and visitors are within the Leased Premises) in
such a manner as is lawful, reputable and will not create a nuisance. Tenant
shall not permit any operation which emits any excessive or offensive odor or
matter which intrudes into other portions of the Building, use any apparatus or
machine which makes undue noise or causes undue vibration in any portion of the
Building or otherwise materially interfere with, annoy or disturb any other
lessee in its normal business operations or Landlord in its management of the

 

5



--------------------------------------------------------------------------------

Building. Tenant shall neither permit any waste on the Leased Premises nor allow
the Leased Premises to be used in any way which would, in the reasonable opinion
of Landlord, be extra hazardous on account of fire or which would in any way
increase or render void the fire insurance on the Building. If any governmental
license or permit shall be required for the proper and lawful conduct of
Tenant’s business in the Leased Premises, Tenant shall, at its expense, duly
procure and thereafter maintain such license or permit and shall at all times
comply with the terms and conditions of same. Tenant shall not at any time
knowingly suffer the Leased Premises to be used or occupied in violation of
(i) the Certificate of Occupancy for the Leased Premises or for the Building,
(ii) any of the provisions of this Lease, or (iii) zoning ordinances, and rules
and regulations of governmental and quasi governmental authorities having
jurisdiction over the Building.

4.2. Signs. Except as expressly permitted hereinafter, Tenant shall not place
any signs or other advertising matter or material on the exterior of the
Building, anywhere upon the Common Areas, or in any portion of the interior of
the Leased Premises which is visible beyond the Leased Premises, except those
signs submitted to Landlord in writing and approved by Landlord in writing,
which approval shall not be unreasonably withheld. If any prohibited sign,
advertisement or notice is exhibited by Tenant, Landlord shall have the right to
remove the same, and Tenant shall pay upon demand any and all expenses incurred
by Landlord in such removal, together with interest thereon at the Default Rate.

4.3. Compliance with Laws, Rules and Regulations. Tenant, at Tenant’s sole cost
and expense, shall comply with all present and future laws, ordinances, orders,
and rules and regulations of all state, federal, municipal, and local
governments, departments, commissions, and boards having jurisdiction over the
Leased Premises, Tenant’s business, or any activity or condition on or about the
Leased Premises, including, without limitation, all environmental laws and any
other laws relating to the improvements on the Leased Premises or the air in and
around the Leased Premises (collectively, the “Laws”). Tenant warrants that its
business and all activities to be conducted or performed in, on, or about the
Leased Premises shall comply with all of the Laws. Tenant agrees to change,
reduce, or stop any such activity, or install necessary equipment, safety
devices, pollution control systems, or other installations at any time during
the Term hereof to so comply. Without limitation to the foregoing, Tenant
agrees:

(a) If, during the Term hereof, due to the Tenant’s use of the property,
Landlord or Tenant is required to alter, convert, or replace the HVAC system
serving the Leased Premises in order to comply with any of the Laws concerning
indoor air pollution or quality, or in order to meet any applicable limitation
on, standard for, or guideline relating to indoor air quality or the emission of
any indoor air pollutant, including, without limitation, those adopted by the
Occupational Safety and Health Administration, the American Society of Heating,
Refrigeration, and Air Conditioning Engineers, or the Environmental Protection
Agency, Tenant acknowledges and agrees that such costs of any such conversion or
replacement, including without limitation, the purchase and installation of new
equipment, and the alteration of existing HVAC equipment in the Leased Premises
to accommodate any new equipment, shall be paid by Tenant.

(b) Tenant will comply with the reasonable rules and regulations of the Building
adopted from time to time by Landlord, a current copy of which are set forth on
Exhibit “B” attached to this Lease. Landlord shall have the right at all times
to change and amend the rules and regulations in any reasonable manner as may be
deemed advisable for the safety, care, cleanliness, preservation of good order
and operation or use of the Building or the Leased Premises. The Rules and
Regulations, as changed in accordance with this section from time to time, are
hereinafter called the “Rules and Regulations.”

4.4. Warranty of Possession. Landlord warrants that it has the right and
authority to execute this Lease. Landlord covenants and agrees that, upon
Tenant’s paying on a monthly installment basis the Annual Gross Rent and any
Additional Rent required hereunder and performing all of the other covenants
herein on its part to be performed, Tenant shall and may peaceably and quietly
hold and enjoy the Leased Premises without hindrance by Landlord or persons
claiming through or under Landlord (including, without limitation, any mortgagee
of Landlord), subject to the terms, covenants and conditions of this Lease.
Landlord shall not be responsible for the acts or omissions of any other lessee
or third party not claiming through or under Landlord that may interfere with
Tenant’s use and enjoyment of the Leased Premises.

4.5. Inspection. Landlord and Landlord’s agents shall have the right during
Normal Business Hours to

 

6



--------------------------------------------------------------------------------

enter the Leased Premises, to examine the areas of same designated by Tenant as
“public,” and to show such designated public areas to prospective purchasers or
lenders of the Building. Tenant shall allow Landlord entry into the non-public
portions of the Leased Premises upon 24 hours notice by Landlord to Tenant and
upon execution of Tenant’s standard Non-Disclosure Agreement by each person
desiring such entry. Normal Business Hours for the Building are 8:00 a.m. to
5:00 p.m. each Business Day. Upon reasonable prior notice and upon execution of
Tenant’s standard Non-Disclosure Agreement by each person desiring such entry
(except in the case of an emergency), Landlord and Landlord’s agents shall have
the right outside of Normal Business Hours to enter the Leased Premises to make
such repairs or alterations as required under this Lease or as Landlord may
reasonably deem necessary or desirable, and Landlord shall be allowed to take
all material into and upon the Leased Premises that may be required therefore
without the same constituting an eviction of Tenant in whole or in part, and the
Rent reserved herein shall in no way abate while said repairs or alterations are
being made; provided, however, if the necessity of such repairs do not arise due
to the fault of Tenant and Tenant is prevented from operating in the Leased
Premises in whole or in part, then in such event the Annual Gross Rent shall be
proportionately abated during said period. During the twelve (12) months prior
to the expiration of the Term hereof, Landlord may during Normal Business Hours
exhibit the Tenant-designated public portions of the Leased Premises to
prospective tenants. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, maintenance or repair of the Leased Premises or the
Building or any part thereof, except as otherwise herein specifically provided.
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Tenant-designated public areas of the Leased
Premises. Tenant shall not change Landlord’s lock system unless Tenant provides
Landlord with a pass key, or in any other manner prohibit Landlord from entering
the Tenant-designated public areas of the Leased Premises. Landlord shall have
the right to use any and all means which Landlord may deem proper to open any
door in an emergency without liability therefor.

ARTICLE 5. UTILITIES AND SERVICE

5.1. Building Services. Landlord shall provide routine maintenance and painting
to the exterior of the Building. Landlord will not be liable to Tenant or any
other person, for direct or consequential damage, or otherwise, for any failure
of Tenant to obtain any heat, air conditioning, lighting, or other service
Landlord has agreed to supply during any period when Landlord uses reasonable
diligence to supply such services. Landlord reserves the right temporarily to
discontinue such services, or any of them, at such times as may be necessary by
reason of accident, repairs, alterations or improvements, strikes, lockouts,
riots, acts of God, governmental preemption in connection with a national or
local emergency, any rule, order or regulation, conditions of supply and demand
which make any product unavailable, Landlord’s compliance with any mandatory or
voluntary governmental energy conservation or environmental protection program,
or any other happening beyond the control of Landlord. Except as expressly
provided hereinafter, Landlord will not be liable for damages to persons or
property or for injury to, or interruption of, business for any discontinuance
permitted under this Section, nor will such discontinuance in any way be
construed as an eviction of Tenant or cause an abatement of rent or operate to
release Tenant from any of Tenant’s obligations under this Lease. Landlord
reserves the right from time to time to make changes in the services provided by
Landlord to the Building provided such changes do not detract from the level of
the existing services. Landlord shall not be liable for any damages to persons
or property or for injury to, or interruption of, business arising from the
interruption of any utility service to the Building. If there is a failure by
Landlord to furnish the services specified in this Section, and further provided
such interruption is not due to Tenant’s negligence or willful misconduct, and
further provided, should the unavailability of such service render all or any
portion of the Leased Premises unusable by Tenant for Tenant’s permitted Use,
Tenant may, after and upon the giving of five (5) days written notice to
Landlord, deduct the rent for that portion of the Leased Premises which is so
unusable provided same is not due to reasonable delays. Landlord reserves the
right from time to time to make changes in the services provided by Landlord to
the Building provided such changes do not detract from the level of the existing
services.

5.2. Security and Theft or Burglary. Landlord shall not be liable to Tenant for
losses to Tenant’s property or personal injury caused by criminal acts or entry
by unauthorized persons (other than the gross negligence or willful misconduct
of Landlord, or Landlord’s agents or contractors) into the Leased Premises or
the Building.

 

7



--------------------------------------------------------------------------------

5.3. Janitorial Service. Tenant shall keep the interior of the Leased Premises
cleaned and well maintained.

5.4. Utilities. Tenant shall pay all electrical, gas, water, heat, sewer,
telephone, and any other utility charges for service to the Leased Premises.
Tenant shall keep the Leased Premises sufficiently heated to avoid the freezing
or bursting of all pipes therein. Tenant shall pay all additional improvement
costs occasioned by high electrical consumption electrodata processing machines,
advanced telecommunications equipment, computers and other equipment of high
electrical consumption, including without limitation, the cost of installing,
servicing and maintaining any special or additional inside or outside riders,
wiring or lines, meters or submeters, transformers, poles, or air conditioning
costs. Landlord shall furnish all electrical and gas services to the common
areas, at Landlord’s expense.

ARTICLE 6. REPAIRS AND MAINTENANCE

6.1. Landlord Repairs. Upon Tenant taking possession of the Leased Premises,
Tenant hereby acknowledges that it has accepted the Premises “As Is”. Landlord
shall not be required to make any improvements, replacements or repairs of any
kind or character to the Leased Premises or the Building during the term of this
Lease except as are set forth in this Lease. Landlord shall maintain only
(a) the roof, structure, columns, exterior walls, foundation, in sound,
watertight condition and good state of repair; and (b) the sidewalks, curbs,
driveways, parking areas (if any) and landscaping in good condition and repair,
open and free of debris or other obstruction. Landlord shall not be liable to
Tenant, except as expressly provided in this Lease, for any damage or
inconvenience, and Tenant shall not be entitled to any abatement or reduction of
rent by reason of any repairs, alterations or additions made by Landlord under
this Lease. Tenant understands and agrees that Landlord may, at any time or from
time to time during the term of this Lease, perform substantial renovation work
in and to the Building or the mechanical systems serving the Building (which
work may include, but need not be limited to, the repair or replacement of the
Building’s exterior facade, electrical systems, air conditioning and ventilating
and other systems), any of which work may require access to the same from within
the Leased Premises. Tenant agrees that:

(a) Landlord shall have access to the Leased Premises at all reasonable times,
subject to the restrictions set forth in Section 4.5, upon reasonable notice,
for the purpose of performing such work; and

(b) Landlord shall incur no liability to Tenant, nor shall Tenant be entitled to
any abatement of rent on account of any noise, vibration, or other disturbance
to Tenant’s business at the Leased Premises (provided that Tenant is not denied
access to said Leased Premises) which shall arise out of said access by Landlord
or by the performance by Landlord of the aforesaid renovations at the Building.

Landlord shall use reasonable efforts (which shall not include any obligation to
employ labor at overtime rates) to avoid disruption of Tenant’s business during
any such entry upon the Leased Premises by Landlord. Landlord shall not be
liable to Tenant, except as expressly provided in this Lease, for any damage or
inconvenience, and Tenant shall not be entitled to any abatement or reduction of
rent by reason of any repairs, alterations or additions made by Landlord under
this Lease.

6.2. Tenant Repairs. Tenant, at Tenant’s expense, shall provide for storage
disposal of all biomedical and hazardous materials and waste delivered,
generated from or stored within the Leased Premises, all in strict compliance
with all Federal, State and local rules, regulations, laws, ordinances and
guidelines. Tenant shall not suffer any damage, waste or deterioration to occur
to the Leased Premises and shall maintain the interior non-structural portions
of the Leased Premises and the fixtures and appurtenances therein in good repair
and clean and sightly condition, and shall make all repairs necessary to keep
them in good working order and condition (including structural repairs when
those are necessitated by the negligence or willful misconduct of Tenant or its
agents, employees, invitees, licensees or visitors) ordinary wear and tear and
Acts of God excepted, and subject to the provisions of Articles 8 and 10 hereof.
All repairs, replacements and restorations made by Tenant shall be equal in
quality and class to the originals thereof and shall be completed in compliance
with applicable law. Tenant covenants that any repairs or replacements (as the
case may be) required by the terms of this Lease to be made by Tenant shall be
commenced and completed expeditiously;

 

8



--------------------------------------------------------------------------------

provided, however, if Tenant fails to make the repairs or replacements, in an
emergency promptly after notice, or otherwise fails to make the repairs or
replacements within thirty (30) days after notice or in the event that such
repair or replacement is of such a nature as cannot with diligent effort be
cured within said thirty (30) day period, Tenant shall have failed to commence
to cure within said period or failed to diligently prosecute remedial efforts to
completion within a reasonable time thereafter, then Landlord may, at its
option, make the repairs or replacements, and the cost of such repairs or
replacements shall be charged to Tenant as Additional Rent and shall become
payable by Tenant with the payment of the rent next due hereunder.

6.3. Request for Repairs. Tenant must notify Landlord of its request for repairs
or maintenance to the Leased Premises that are the responsibility of Landlord
pursuant to any provision of this Lease and such request must be made to
Landlord at the address provided for in the notice section.

6.4. Tenant Damages. At the termination of this Lease, by lapse of time or
otherwise, Tenant shall deliver the Leased Premises to Landlord in as good
condition as existed at the Commencement Date of this Lease, ordinary wear and
tear excepted. Landlord may require Tenant to restore the Leased Premises to the
condition of the premises at the time the original lease was executed, ordinary
wear and tear excepted. The reasonable cost and expense of any repairs necessary
to restore the condition of the Leased Premises, as documented by Landlord with
reasonable documentation of such costs, shall be borne by Tenant.

ARTICLE 7. ALTERATIONS AND IMPROVEMENTS

7.1. Leasehold Improvements. If construction to the Leased Premises is to be
performed by Landlord prior to or during Tenant’s occupancy, Landlord will
complete the construction of the improvements to the Leased Premises in
accordance with plans and specifications agreed to by Landlord and Tenant.
Notwithstanding the foregoing, Tenant shall not undertake any alterations or
improvements to any portion of the Leased Premises or the Building which may
cause or create penetrations to the roof, ceiling or floors thereof. Within
seven days of receipt of plans and specifications, Tenant shall execute a copy
of the plans and specifications and, if applicable, change orders setting forth
the amount of any costs to be borne by Tenant. In the event Tenant fails to
execute the plans and specifications and change order within the seven day
period, Landlord may, at its sole option, declare this Lease canceled or notify
Tenant that the Annual Gross Rent shall commence on the completion date even
though the improvements to be constructed by Landlord may not be complete. Any
changes or modifications to the approved plans and specifications shall be made
and accepted by written change order or agreement signed by Landlord and Tenant
and shall constitute an amendment to this Lease.

7.2. Tenant Improvements. Tenant acknowledges that in the event Tenant intends
to undertake improvements or alterations to the Leased Premises following the
Effective Date, at its sole expense, Tenant must obtain the prior written
consent and approval of Landlord to such improvements or alterations
(“Alterations”), which consent shall not be unreasonably denied. Landlord’s
approval of any such Alterations may also be conditioned upon Landlord’s
approval of plans, contractors, contractor lien indemnification, and terms of
access for construction. Landlord may require the plans to be prepared by a
licensed Architect. Any Alterations to the Leased Premises made by Tenant shall
at once become the property of Landlord and shall be surrendered to Landlord
upon the termination of this Lease provided, however, Landlord, at its option,
may require Tenant to remove and/or repair any Alterations in order to restore
the Leased Premises to the condition existing at the time Tenant took
possession, all costs of removal and/or repair and restoration to be borne by
Tenant. This clause shall not apply to moveable equipment or furniture owned by
Tenant which may be removed by Tenant at the end of the term of this Lease if
Tenant is not then in default and if such equipment and furniture are not then
subject to any other rights, liens and interests of Landlord. Following the
completion of the initial leasehold improvements, all Alterations must be in
accordance with the requirements of this Lease. Tenant, at its expense, shall
obtain all necessary governmental permits and certificates for the commencement
and prosecution of the Alterations and for final approval thereof upon
completion and shall cause the Alterations to be performed in a good and
workmanlike manner in accordance with the requirements of all applicable
governmental authorities. All Alterations shall be diligently performed in a
good and workmanlike manner, using materials and equipment at least equal in
quality and class to the original installations of the Leased Premises.

 

9



--------------------------------------------------------------------------------

7.3. Liens. Nothing contained in this Lease shall be construed as a consent on
the part of the Landlord to subject the estate of Landlord to liability under
the Construction Lien Law of the State of Florida, it being expressly understood
that the Landlord’s estate shall not be subject to such liability. Tenant shall
strictly comply with the Construction Lien law of the State of Florida, as set
forth in Chapter 713, Florida Statutes. Notwithstanding the foregoing, Tenant,
at its expense, shall cause any lien filed against the Tenant’s interest under
this Lease, the Leased Premises, the Building or the Parking Area for work,
services or materials claimed to have been furnished to or for the benefit of
Tenant (other than on account of the Leasehold Work) to be satisfied or
transferred to bond within twenty (20) days after Tenant’s having received
notice thereof. In the event that Tenant fails to satisfy or transfer to bond
such claim of lien within said twenty (20) day period, the Landlord may do so
and thereafter charge the Tenant as additional rent, all costs incurred by the
Landlord in connection with the satisfaction or transfer of such claim,
including reasonable attorneys’ fees plus interest thereon at the Default Rate.
Further, the Tenant agrees to indemnify, defend, and save the Landlord harmless
from and against any damage or loss incurred by the Landlord as a result of any
such mechanic’s Claim of Lien. This Section shall survive the termination of
this Lease.

ARTICLE 8. CASUALTY

8.1. Substantial Destruction. If the Leased Premises shall be substantially
damaged by fire, windstorm, or otherwise during the Lease Term, Landlord shall
have the right to either terminate this Lease, provided that notice thereof is
given to Tenant not later than one hundred twenty (120) days after such damage
or destruction, or to proceed to repair such damage and restore the Leased
Premises to substantially their condition at the time of such damage (but only
to the extent of Landlord’s original obligation to construct pursuant hereto and
to the extent only of proceeds received by Landlord from its insurers). Tenant,
at its sole cost and expense, shall repair and restore whatever trade fixtures,
equipment and improvements it had installed prior to the damage or destruction.
The terms “substantially damaged” and “substantial damage,” as used in this
Article, shall have reference to damage of such a character as cannot reasonably
be expected to be repaired or such that the Leased Premises cannot be restored
within ninety (90) days after the commencement of construction.

8.2. Partial Destruction. If during the Term hereof the Leased Premises shall be
partially damaged (as distinguished from “substantially damaged”) by fire or
other casualty, Landlord shall forthwith proceed to repair such damage and
restore the Leased Premises to substantially their condition at the time of such
damage (but only to the extent of Landlord’s original obligation to construct
pursuant hereto and to the extent only of proceeds received by Landlord from its
insurers), except Tenant, at its sole cost and expense, shall repair and restore
whatever trade fixtures, equipment and other improvements it had installed prior
to the damage or destruction.

8.3. Abatement of Rent. If the provisions of Subsection 8.1 or 8.2 of this
Article 8 shall become applicable, the Annual Gross Rent and all other charges
specified in this Lease shall be abated or equitably reduced proportionately
during any period in which, by reason of such damage or destruction, there is
substantial interference with the operation of the business of Tenant in the
Leased Premises, and such abatement or equitable reduction shall continue for
the period commencing with such destruction or damage and ending with the
completion by Landlord of all work or repair and/or restoration that is
necessary to cause the Leased Premises to be restored to substantially their
condition at the time of such damage as indicated in paragraph 8.2 of this
lease. In the event of the termination of this Lease pursuant to this Section 8,
this Lease, and the Term hereof, shall cease and come to an end as of the date
of such damage or destruction. Any Annual Gross Rent or other charges paid in
advance by Tenant shall be promptly refunded by Landlord.

8.4. Landlord’s Limitation of Obligation. Despite anything contained in this
Lease to the contrary, and without limiting Landlord’s right or remedies
hereunder:

(a) If damage or destruction occurs to the Leased Premises or any part thereof
by reason of any cause in respect of which there are no proceeds of insurance
available to Landlord, or

(b) If the proceeds of insurance are insufficient to pay Landlord for the costs
of rebuilding or making fit the Leased Premises, or

 

10



--------------------------------------------------------------------------------

(c) If any mortgagee or other person entitled to the proceeds of insurance does
not consent to the payment to Landlord of such proceeds for such purpose, or

(d) If in Landlord’s reasonable opinion any such damage or destruction is caused
by any fault, neglect, default, negligence, act, or omission of Tenant, or those
for whom Tenant is in law responsible, or any other person entering upon the
Leased Premises under express or implied invitation of Tenant,

then Landlord may, without obligation or liability to Tenant, terminate this
Lease on 30 days’ written notice to Tenant and all Rent shall be adjusted as of,
and Tenant shall vacate and surrender the Leased Premises on, such termination
date.

8.5. Landlord’s Right to Terminate. In the event that the Building has been
damaged or destroyed by fire or other casualty to the extent that the cost of
restoration of the Building will exceed a sum constituting sixty percent
(60%) of the total replacement cost thereof, Landlord shall have the right to
terminate this Lease provided that notice thereof is given to Tenant not later
than sixty (60) days after such damage or destruction and Landlord elects not to
restore the Building and terminates all other leases for space in the Building.

ARTICLE 9. INSURANCE

9.1. Tenant’s Insurance. Tenant shall, at its sole expense, maintain in effect
at all times during the Term insurance coverage with limits not less than those
set forth below with insurers licensed to do business in the state of Florida:
a) Workers Compensation Insurance—statutory limits as required by State law, and
as same may be amended from time to time; b) Employer’s Liability
Insurance—minimum limit $500,000.00; and c) Commercial General Liability
Insurance, with a combined single limit of $1,000,000 per occurrence and general
aggregate limits of $2,000,000.00. These policies shall be endorsed to include
Landlord and Landlord’s mortgagee, if any, as an additional insured, state that
the insurance is primary over any insurance carried by Landlord, and the
commercial general liability policy shall be written on a standard Insurance
Services Office, Inc. (ISO) policy form with a 1988 or later edition date or its
equivalent. The policy must be written on an occurrence basis and include
Coverage A (Bodily Injury and Property Damage Liability), Coverage B (Personal
and Advertising Injury Liability) and Coverage C (Medical Payments). Upon
Tenant’s default in obtaining or delivering the policy or certificate for any
such insurance or Tenant’s failure to pay the charges therefor, Landlord may,
upon ten (10) days notice to Tenant, procure or pay the reasonable charges for
any such policy or policies (for not more than a 12 month period) and charge the
Tenant therefor plus interest thereon at the Default Rate as additional rent.

9.2. Tenant’s Personal Property Insurance. Tenant shall at all times during the
term hereof and at its cost and expense, maintain in effect policies of
insurance covering all of Tenant’s personal property, trade fixtures and
equipment located in the Leased Premises, in an amount equal to their full
replacement value, providing protection against any peril included within the
standard classification of “Fire and Extended Coverage”, together with insurance
against sprinkler damage, vandalism, theft and malicious mischief. The proceeds
of such insurance, so long as this Lease remains in effect, shall be used to
repair or replace the personal property, trade fixtures and equipment so
insured.

9.3. Landlord’s Insurance. Landlord shall maintain at all times during the term
of this Lease standard all-risk fire and casualty insurance, covering the
Building in amounts at least equal to the full replacement cost of the Building
at the time in question, but in no event less than such coverage as is required
to avoid co-insurance provisions; and b) comprehensive public liability
insurance and such other insurance coverage as is customarily carried in respect
of comparable buildings.

9.4. General Requirements. All policies of insurance required under this article
shall provide that they will not be cancelled upon less than thirty (30) days
prior written notice to Landlord and Tenant. Tenant shall furnish to Landlord a
certificate or certificates of insurance certifying that the insurance coverage
required is in force, upon request. The coverage shall be issued by companies
licensed to do business in the State of Florida and rated A:VIII or better in
Best’s Insurance Guide (or similar rating in an equivalent publication if no
longer published) and shall otherwise be reasonably satisfactory to the parties.
Not less than thirty (30) days

 

11



--------------------------------------------------------------------------------

prior to expiration of the coverage, renewal policies or certificates of
insurance evidencing renewal shall be provided. Any insurance required by the
terms of this Lease may be under a blanket policy (or policies) covering other
properties of Landlord, Tenant and/or related or affiliated corporations. If
such insurance is maintained under a blanket policy, the respective party shall
procure and deliver to the other party a statement from the insurer or general
agent of the insurer setting forth the coverage maintained and the amount
thereof allocated to the risk intended to be insured hereunder.

ARTICLE 10. INDEMNIFICATION

10.1. Tenant’s Indemnification. Tenant shall indemnify, defend and save Landlord
harmless from and against any and all claims, actions, damages, liability and
expense in connection with loss of life, personal injury and/or damage to or
destruction of property arising from or out of any occurrence in, upon or at the
Leased Premises, or the occupancy or use by Tenant of the Leased Premises or any
part thereof, or occasioned wholly or in part by gross negligence or willful
misconduct of Tenant, its agents, contractors, employees, servants, subtenants
or concessionaires. In case Landlord shall be made a party to any such
litigation commenced by or against Tenant, then Tenant shall protect and hold
Landlord harmless and pay all costs and reasonable attorney’s fees incurred by
Landlord in connection with such litigation, and any appeals thereof.

10.2 Landlord’s Indemnification. Landlord shall indemnify, defend and save
Tenant harmless from and against any and all claims, actions, damages, liability
and expense in connection with loss of life, personal injury and/or damage to or
destruction of property occasioned wholly or in part by any act or omission of
Landlord, its agents, contractors, employees, servants, subtenants or
concessionaires. In case Tenant shall be made a party to any such litigation
commenced by or against Landlord, then Landlord shall protect and hold Tenant
harmless and pay all costs and reasonable attorney’s fees incurred by the Tenant
in connection with such litigation, and any appeals thereof.

10.3 Notwithstanding the above, Landlord Not Liable. Except for the gross
negligence of intentional misconduct of Landlord or it’s agents, employees or
contractors, Tenant agrees Landlord shall not be liable to Tenant, Tenant’s
employees, agents, invitees, licensees or visitors, or to any other person, for
an injury to person or damage to property on or about the Leased Premises caused
by any act or omission of Landlord, its agents, servants or employees, or of any
other person entering upon the Leased Premises under express or implied
invitation by Tenant.

ARTICLE 11. CONDEMNATION

11.1. Substantial Taking. If, after the Commencement Date and before the
termination of this Lease: (i) any portion of the Leased Premises is taken by
eminent domain or conveyed in lieu thereof; or (ii) as a result of a taking by
eminent domain or the action of any public or quasi-public authority or a
conveyance in lieu thereof, the means of ingress or egress to and from the
Building is so permanently altered as to materially and adversely affect the
flow of traffic in, to, from or about the Building; then, in any of the
foregoing events, the Lease Term shall, at the option of Tenant, cease and
terminate as of the day possession shall be taken by the acting governmental or
quasi-governmental authority (the “Date of Taking”). Such option to terminate
shall be exercisable by Tenant giving written notice to Landlord on or before
thirty (30) days after the Date of Taking, which notice shall provide for a
termination date (the “Termination Date”) not later than ninety (90) days after

 

12



--------------------------------------------------------------------------------

the Date of Taking and Tenant shall pay Rent up to the Termination Date, and
Landlord shall refund such Annual Gross Rent and other payments as shall have
been paid in advance and which cover a period subsequent to the Termination
Date. In the event Tenant does not terminate this Lease, Landlord shall promptly
and diligently restore the Building and the Leased Premises and the Building and
Common Areas to as near to their condition prior to such taking or conveyance as
is reasonably possible, and, during the course of such restoration, there shall
be a fair and equitable abatement of all Annual Gross Rent, taking into account
the extent to which Tenant shall be required to close down all or a portion of
its operations until restoration has been completed; and, after such
restoration, there shall be fair and equitable abatement of Annual Gross Rent on
a permanent basis, taking into account the reduction in the size of the Leased
Premises, reduction in Common Areas, and the like. If fifty percent (50%) or
more of the rentable area in the Building is taken by eminent domain or conveyed
in lieu thereof, then Landlord shall have the right to terminate this Lease by
giving written notice to Tenant on or before thirty (30) days after the Date of
Taking; provided that Landlord also terminates all leases for premises within
the Building.

11.2. Restoration. If any portion of the Leased Premises shall be so taken or
conveyed and this Lease is not terminated, then the Lease Term shall cease only
with respect to that portion of the Leased Premises so taken or conveyed, as of
the day possession shall be taken, and Tenant shall pay Annual Gross Rent and
all other payments up to that day, with an appropriate refund by Landlord of
such Rent as may have been paid in advance for a period subsequent to the date
of the taking of possession and, thereafter, the Annual Gross Rent and all other
payments shall be equitably adjusted. Landlord shall, at its expense, make all
necessary repairs or alterations so as to constitute the remaining portion of
the Leased Premises a complete architectural unit. It is understood and agreed
that Tenant shall not have the right to claim damages for the value of its
leasehold estate, nor shall Tenant have the right to share in any award granted
to Tenant, nor shall Tenant have the right to claim damages that in any way may
be in derogation of Landlord’s award.

11.3 The Award. All compensation awarded for any taking, whether for the whole
or a portion of the Leased Premises, shall be the sole property of Landlord
whether such compensation shall be awarded for diminution in the value of, or
loss of, the leasehold or for diminution in the value of, or loss of the fee or
otherwise, and Tenant hereby assigns to Landlord all of Tenant’s right and title
to and interest in any and all such compensation; provided, however, Landlord
shall not be entitled to and Tenant shall have the sole right to retain any
separate award made by the appropriating authority to tenant for the cost of
removal of leasehold improvements, fixtures, and personalty improvements
installed in the Premises by, or at the expense of, Tenant and for relocation
expenses, and any separate award made by the appropriating authority directly to
Tenant.

ARTICLE 12. ASSIGNMENT OR SUBLEASE

12.1. Landlord Assignment. Landlord shall have the right to sell, transfer or
assign, in whole or in part, its rights and obligations under this Lease and in
the Building. Any such sale, transfer or assignment shall operate to release
Landlord from any and all liabilities under this Lease arising after the date of
such sale, assignment or transfer, provided such transferee or assignee assumes
such liabilities in writing. The acceptance of rent by any such transferee or
assignee shall constitute assumption of such liabilities.

12.2. Tenant Assignment and Subletting.

(a) Tenant shall not assign, in whole or in part, this Lease, or allow it to be
assigned, in whole or in part, by operation of law or otherwise or mortgage,
encumber, or pledge the same, or sublet the Leased Premises, in whole or in
part, or suffer or permit the occupation of all or any part thereof by any other
party, without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, except Tentant may assign this Lease if Tenant undergoes
a change of control. In no event shall any such assignment or sublease ever
release Tenant or any guarantor from any obligation or liability hereunder. The
consent by Landlord to any assignment or subletting shall not constitute a
waiver of the necessity for such consent to any subsequent assignment or
subletting.

(b) If Tenant desires to assign or sublet all or any part of the Leased Premises
to any party, it shall so notify Landlord at least thirty days in advance of the
date on which Tenant desires to make such

 

13



--------------------------------------------------------------------------------

assignment or sublease. Tenant will simultaneously with such request give
Landlord (i) the name and address of the proposed assignee or subtenant,
(ii) the terms of the proposed assignment or sublease, (iii) reasonably
satisfactory and complete information about the nature, financial condition,
business and business history of the proposed assignee or subtenant, and its
proposed initial use of the Leased Premises, and (iv) a fee in the amount of
$1,000.00 to reimburse Landlord for all its expenses including, without
limitation, reasonable attorneys fees associated with Tenant’s request to
assign, sublet or otherwise encumber the Leased Premises under the terms of the
Lease. The consent by Landlord to any assignment or subletting shall not
constitute a waiver of the necessity for such consent to any subsequent
assignment or subletting. Within fifteen days after Landlord’s receipt of
Tenant’s proposed assignment or sublease and all required information concerning
the proposed sublessee or assignee, Landlord shall have the following options:
(1) as to a requested sublease with a sublease term that coincides with
ninety-five percent or more of the remaining term of this Lease, cancel this
Lease as to the Leased Premises or portion thereof proposed to be sublet
(provided, however, that Tenant shall have ten (10) days to nullify Landlord’s
cancellation of this Lease by written notice to Landlord that it is withdrawing
the sublease request); (2) consent to the proposed assignment or sublease, and,
if the rent due and payable by any assignee or sublessee under any such
permitted assignment or sublease (or a combination of the rent payable under
such assignment or sublease plus any bonus or any other consideration or any
payment incident thereto) exceeds the rent payable under this Lease for such
space, Tenant shall pay to Landlord all such excess rent and other excess
consideration, less Tenant’s reasonable expenses incurred in connection with
such subletting, including without limitation, reasonable brokerage commissions,
improvements allowances, and alteration costs, within ten days following receipt
thereof by Tenant; or (3) refuse, in Landlord’s reasonable judgment, to consent
to the proposed assignment or sublease, which refusal shall be deemed to have
been exercised unless Landlord gives Tenant written notice providing otherwise.
Upon the occurrence of an event of default, if all or any part of the Leased
Premises are then assigned or sublet, Landlord, in addition to any other
remedies provided by this Lease or provided by law may, at its option, collect
directly from the assignee or sublessee all rents becoming due to Tenant by
reason of the assignment or sublease. Any collection directly by Landlord from
the assignee or sublessee shall not be construed to constitute a novation or a
release of Tenant or any guarantor from the further performance of its
obligations under this Lease. Tenant shall deliver to Landlord within twenty
(20) days after any assignment or subletting a copy of the executed assignment
or sublease agreement. Any assignment or sublease shall provide that the
assignee or subtenant shall comply with all applicable terms and conditions of
this Lease to be performed by Tenant hereunder. The permitted use of the Leased
Premises shall not change in connection with any assignment or sublease.

ARTICLE 13. SUBORDINATION AND ATTORNMENT

13.1. Rights of Mortgagee. Tenant acknowledges and agrees that this Lease shall
be subject and subordinate to the lien of all existing and future mortgages on
the Leased Premises and shall, within 15 days of Landlord’s request, execute
such subordination agreements as may be submitted by the holders of such
mortgages. Tenant, upon request of the lienholder, will agree that, if such
lienholder succeeds to the interest of Landlord, Tenant will recognize said
lienholder (or successor in interest of the lienholder) as its landlord under
the terms of this Lease.

ARTICLE 14. LANDLORD’S LIEN

14.1. Uniform Commercial Code. This Lease is intended as and constitutes a
security agreement within the meaning of the Uniform Commercial Code of the
state in which the Leased Premises are situated. Landlord, in addition to the
rights prescribed in this Lease and by law, shall have all of the rights,
titles, liens and interests in and to Tenant’s property (but expressly excluding
any of Tenant’s interests in intellectual property, product inventory, raw
materials, and human tissue in any form), now or hereafter located upon the
Leased Premises, which may be granted a secured party, as that term is defined,
under the Uniform Commercial Code to secure to Landlord payment of all sums due
and the full performance of all Tenant’s covenants under this Lease. Tenant will
on request execute and deliver to Landlord a financing statement for the purpose
of perfecting Landlord’s security interest under this Lease or Landlord may file
a financing statement without the Tenant’s signature. Unless otherwise provided
by law and for the purpose of exercising any right pursuant to this section,
Landlord and Tenant agree that reasonable notice shall be met if such

 

14



--------------------------------------------------------------------------------

notice is given by ten days written notice, certified mail, return receipt
requested, to Landlord or Tenant at the addresses specified herein.

ARTICLE 15. DEFAULT AND REMEDIES

15.1. Default by Tenant. The following shall be deemed to be events of default
by Tenant under this Lease: (i) Tenant shall fail to pay any installment of
Annual Gross Rent or any other Additional Rent, or any other charge or
assessment against Tenant pursuant to the terms hereof and such failure to pay
shall continue for more than ten (10) days after the same is due; (ii) Tenant
shall fail to comply with any term, provision, covenant, agreement or warranty
made under this Lease by Tenant, other than the payment of any installment of
Annual Gross Rent or any other Additional Rent or other charge or assessment
payable by Tenant, and shall not cure such failure within thirty (30) days after
written notice thereof to Tenant provided however that if such non-monetary
default is of such a nature that it cannot through the exercise of diligent and
reasonable efforts be cured within thirty (30) days, then Tenant shall not be in
default in such instance if Tenant promptly commences and diligently pursues the
cure of such non-monetary default to completion as soon as possible and in all
events within ninety (90) days after such initial notice; (iii) a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee of all or substantially all of Tenant’s assets is filed
against Tenant in any court pursuant to any statute either of the United States
or of any state and Tenant fails to secure or diligently proceed to secure a
discharge thereof within sixty (60) days, or if Tenant voluntarily files a
petition in bankruptcy or makes an assignment for the benefit of creditors or
petitions for or enters into an arrangement with creditors; or (iv) Tenant shall
do or permit to be done anything which creates a lien upon the Leased Premises
for work performed by, through or under Tenant which Tenant fails to remove or
bond off within thirty (30) days after written notice thereof.

15.2. Remedies for Tenant’s Default.

(a) Upon the occurrence of any event of default set forth in this Lease,
Landlord, besides other rights or remedies that it may have and without prior
notice (except as specified in Subsection 15.1 above), shall have the right to
(i) terminate Tenant’s right of continued possession of the Leased Premises and
declare the entire remaining unpaid Rent for the balance of the then existing
Term of this Lease to be immediately due and payable forthwith and take action
to recover and collect the same either by distress or otherwise, but in the
event Landlord is able to relet the Leased Premises during such periods from
time to time, Tenant shall consent to such reletting and Tenant shall be
entitled to a credit against such damages in the amount of the rents and other
sums received by Landlord from any such reletting of the Leased Premises, less
any reasonable costs incurred by Landlord in connection with the repossessing of
the Leased Premises, including, without limitation, reasonable attorneys’ fees,
brokerage commissions and any costs of allowance, repairs or alterations, or
(ii) terminate this Lease, in which event Tenant shall immediately surrender the
Leased Premises to Landlord, or (iii) terminate Tenant’s right of continued
possession of the Leased Premises and from time to time, without terminating
this Lease, relet the Leased Premises or any part thereof for the account and in
the name of Tenant, for any such lease term or terms and conditions as Landlord,
in its reasonable discretion, may deem advisable, and with the right to make
alterations, additions and repairs to the Leased Premises deemed by Landlord to
be necessary in conjunction with such reletting. Notwithstanding any other
remedy set forth in this Lease, in the event Landlord has made rent concessions
of any type or character, or waived any base rent, and Tenant fails to take
possession of the Leased Premises on the commencement or completion date or
otherwise defaults at any time during the term of this Lease, the rent
concessions, including any waived base rent, shall be cancelled and the amount
of the base rent or other rent concessions shall be due and payable immediately
as if no rent concessions or waiver of any base rent had ever been granted. A
rent concession or waiver of the base rent shall not relieve Tenant of any
obligation to pay any other charge due and payable under this Lease including
without limitation any sum due under Article 3. Notwithstanding anything
contained in this Lease to the contrary, this Lease may be terminated by
Landlord only by mailing or delivering written notice of such termination to
Tenant, and no other act or omission of Landlord shall be construed as a
termination of this Lease.

(b) Should Landlord terminate Tenant’s right of possession of the Leased
Premises pursuant to Subsection (a) (iii) above, then Tenant shall pay to
Landlord, within ten (10) days of Landlord’s demand, all

 

15



--------------------------------------------------------------------------------

of the following: (i) any unpaid Rent and other charges to be paid by Tenant
hereunder up to the date when Landlord shall have so terminated Tenant’s right
of possession, plus interest thereon at the Default Rate from the due date
together with the total cost of brokerage commissions and initial leasehold or
tenant improvements or allowances incurred by Landlord in connection with the
execution of this Lease (prorated for the unexpired portion of the Term);
(ii) the reasonable costs of recovering possession of the Leased Premises and
any reasonable legal fees and expenses directly related to the breach, the
recovery of possession, and the collection of unpaid Rent and other charges;
(iii) the reasonable costs incurred by Landlord in repairing and restoring the
Leased Premises to the condition which same were to have been surrendered to
Landlord at the expiration of the Lease term or to a condition required to lease
premises to a new tenant; (iv) the reasonable costs of removing any of Tenant’s
property from the Leased Premises and, if same be stored, the reasonable cost of
transporting and storing same (if Landlord shall store such property in a
Building then Landlord shall be entitled to a reasonable storage fee hereunder);
and (v) all reasonable brokerage fees and commissions and allowances (prorated
for the unexpired portion of the Term) incurred by Landlord in reletting the
Leased Premises.

(c) Rents received by Landlord from any reletting pursuant to Subsection
(a)(iii) above, shall be applied first to the payment of any of the items
enumerated in Subsection (b) above, in such order as Landlord shall deem
appropriate, and second to the payment of rent and other sums due and unpaid by
Tenant hereunder as of the date of Landlord’s receipt of said rents. The
residue, if any, shall be held by Landlord and applied in payment of future rent
or damages in the event of termination as the same may become due and payable
hereunder.

(d) No such reletting of the Leased Premises by Landlord pursuant to Subsection
(a) (iii) above shall be construed as an election on its part to terminate this
Lease unless a notice of such intention be given by Landlord to Tenant or unless
the termination thereof be decreed by a court of competent jurisdiction; and
notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach provided it
has not been cured.

(e) Should Landlord at any time terminate this Lease for any breach pursuant to
Subsection (a)(ii) above, then in addition to any other remedy Landlord may have
by reason of such breach, Landlord shall have the right to recover from Tenant
all or any of the following: (i) any unpaid rent and other charges to be paid by
Tenant hereunder up to the date of termination, plus interest thereon at the
Default Rate from the due date; (ii) the reasonable costs of recovering
possession of the Leased Premises and collecting said arrearages in rent and
other charges, including any reasonable legal fees and expenses directly related
to the breach, the recovery of possession, and the collection of unpaid Rent and
other charges to be paid by Tenant and the total cost of brokerage commissions
and initial leasehold or tenant improvements or allowances incurred by Landlord
in connection with the execution or renewal of this Lease (prorated for the
unexpired portion of the Term); (iii) costs, as reasonably estimated by Landlord
which would be incurred in repairing or restoring the Leased Premises to the
condition in which the same were to have been surrendered to Landlord at the
expiration of the Lease term; (iv) the reasonable costs of removing any of
Tenant’s property from the Leased Premises, and, if same be stored, the
reasonable cost of transporting and storing same (if Landlord shall store such
property in a Building then Landlord shall be entitled to a reasonable storage
fee hereunder); (v) all brokerage fees and commissions (prorated for the
unexpired portion of the Term) incurred by Landlord in reletting the Leased
Premises; and (vi) compensation for the loss of profits occasioned by the breach
and resultant termination of this Lease, which loss the parties agree shall be
determined by calculating the total amount of Rent to be paid by Tenant, and any
other charges to be paid by Tenant, as if this Lease had not been terminated.

(f) Landlord shall have the right to recover, in execution of judgment(s)
rendered in legal proceedings or otherwise, either jointly or from time to time
severally, the applicable sums specified in clauses (i) through (v) of
Subsection (b) and clauses (i) through (vi) of Subsection (e), and Landlord’s
recovery of one or more of such sums shall not constitute a waiver of Landlord’s
right to recover from Tenant the remaining sum(s).

(g) Tenant hereby waives all rights of redemption, now or hereafter granted, to
the extent such rights may be lawfully waived.

 

16



--------------------------------------------------------------------------------

(h) Pursuit of any of the foregoing remedies shall not preclude pursuit of any
other remedy herein provided or any other remedy provided by law or at equity,
nor shall pursuit of any remedy herein provided constitute an election of
remedies thereby excluding the later election of an alternate remedy, or a
forfeiture or waiver of any Annual Gross Rent, or other Additional Rent or other
charges and assessments payable by Tenant and due to Landlord hereunder or of
any damages accruing to Landlord by reason of violation of any of the terms,
covenants, warranties and provisions herein contained. All of Tenant’s and
Landlord’s obligations under this Section shall survive the termination of this
Lease.

(i) Notwithstanding anything herein to the contrary, in the event that Tenant
abandons the Leased Premises for a continuous period of three weeks or more for
any reason other than casualty or condemnation or force majeure not relating to
Tenant’s business operations, Landlord shall have the sole and exclusive remedy
to terminate this Lease without prior notice. “Abandon” means the vacating of
all or substantially all of the Leased Premises by Tenant, when the Tenant is in
default of the rental payments due under this Lease or any other material
provision of this Lease.

15.3. Tenant’s Bankruptcy. In addition to Landlord’s remedies under this Article
15, Landlord may, at its sole discretion and without notice, invoke the
following provisions:

(a) Upon a Tenant’s bankruptcy, this Lease and all rights of Tenant hereunder
shall automatically terminate with the same force and effect as if the date of
any such event were the date stated herein for the expiration of the Term, and
Tenant shall vacate and surrender the Leased Premises, but shall remain liable
as herein provided. Landlord reserves any and all remedies provided herein or at
law or in equity.

(b) If this Lease is not terminated in accordance with subsection (a) above
because such termination is not allowed under the Bankruptcy Code (hereinafter
defined), upon the filing of a petition by or against Tenant under the
Bankruptcy Code, Tenant, as debtor and as debtor in possession, and any trustee
who may be appointed, agree:

(1) to perform promptly each and every obligation of Tenant under this Lease
until such time as this Lease is either rejected or assumed by order of a United
States Bankruptcy Court or other United States Court of competent jurisdiction;
or deemed rejected by operation of law, pursuant to 11 U.S.C. § 365(c)(4);

(2) to pay monthly in advance on the first day of each month as reasonable
compensation for use and occupancy of the Leased Premises an amount equal to all
Annual Gross Rent and all other Additional Rent;

(3) to reject or assume this Lease within sixty (60) days of the filing of such
petition under Chapter 7 of the Bankruptcy Code or within thirty (30) days of
the filing of a petition under any other Chapter;

(4) to give Landlord at least forty-five (45) days prior written notice of any
proceeding relating to any assumption of this Lease;

(5) to give Landlord at least thirty (30) days prior written notice of any
abandonment of the Leased Premises;

(6) to be deemed conclusively to have rejected this Lease in the event of the
failure to comply with any of the above;

(7) to have consented to the entry of an order by an appropriate United States
Bankruptcy Court providing all of the above, waiving notice and hearing of the
entry of same; and

(8) that this is a “lease of real property” as such term is used in the
Bankruptcy Code.

(c) Notwithstanding anything in this Lease to the contrary, all amounts payable
by Tenant to or on behalf of Landlord hereunder, whether or not expressly
denominated as Rent, shall constitute “rent” for the

 

17



--------------------------------------------------------------------------------

purposes of Section 502(b)(7) of the Bankruptcy Code, including, without
limitation, reasonable attorneys’ fees incurred by Landlord by reason of
Tenant’s bankruptcy.

(d) Nothing contained in this Section 15.3 shall be deemed in any manner to
limit Landlord’s rights and remedies under the Bankruptcy Code, as presently
existing or as may hereafter be amended. In the event that the Bankruptcy Code
is interpreted or amended during the term of this Lease to so permit, or is
superseded by an act so permitting, the following additional acts shall be
deemed an event of default under this Lease: (i) if Tenant is adjudicated
insolvent by the United States Bankruptcy Code or (ii) if a petition is filed by
or against Tenant under the Bankruptcy Code and such petition is not vacated
within one hundred twenty (120) days. In either of such events, this Lease and
all rights of Tenant hereunder shall automatically terminate with the same force
and effect as if the date of either such event were the date stated herein for
the expiration of the Term, and Tenant shall vacate and surrender the Leased
Premises, but shall remain liable as herein provided. Landlord reserves any and
all rights and remedies provided herein or at law.

ARTICLE 16. TENANT’S REPRESENTATIONS

16.1. Tenant’s Representations. Tenant, in order to induce Landlord to enter
into this Lease, hereby represents that: Tenant has full power and authority to
conduct its business as presently conducted and to enter into this Lease; that
this Lease has been duly authorized, executed and delivered by Tenant and
constitutes and legal and binding obligation of Tenant; and that no litigation
or proceedings (or threatened litigation or proceeding or basis therefore)
exists which could materially and adversely affect the ability of Tenant to
perform its obligations under this Lease or which would constitute a default on
the part of Tenant under this Lease, or which would constitute such a default
with the giving of notice or lapse of time, or both.

ARTICLE 17. PERSONAL PROPERTY TAXES

17.1. Personal Property Taxes. Tenant shall be liable for all taxes levied
against Tenant’s furniture, equipment, supplies, trade fixtures and other
personal property located in the Leased Premises, regardless of whether title to
such improvements shall be held by Tenant or Landlord.

ARTICLE 18. EARLY TERMINATION

18.1 Early Termination. Tenant may terminate this lease at any time after the
first twelve (12) months of the Lease Term upon payment to Landlord of a sum
equal to six months rent in which event both parties shall be released from any
further liability or obligation hereunder.

ARTICLE 19. MISCELLANEOUS

19.1. Waiver. Failure of Landlord or Tenant to declare an event of default
immediately upon its occurrence, or delay in taking any action in connection
with an event of default, shall not constitute a waiver of the default, but
Landlord or Tenant shall have the right to declare the default at any time and
take such action as is lawful or authorized under this Lease. Pursuit of any one
or more of the remedies set forth in Article 15 above shall not preclude pursuit
of any one or more of the other remedies provided elsewhere in this Lease or
provided by law, nor shall pursuit of any remedy constitute forfeiture or waiver
of any rent or damages accruing to Landlord or Tenant by reason of the violation
of any of the terms, provisions or covenants of this Lease. Failure by Landlord
or Tenant to enforce one or more of the remedies provided upon an event of
default shall not be deemed or construed to constitute a waiver of the default
or of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Without limiting the generality of the
foregoing, no action taken or not taken by Landlord or Tenant under the
provisions of this Section or any other provision of this Lease (including, by
way of example rather than of limitation, the Landlord’s acceptance of the
payment of rent after the occurrence of any event of default) shall operate as a
waiver of any right to be paid a late charge or of any other right or remedy
which either party hereto would otherwise have against the other party on
account of such event of default under the provisions of this Lease or
applicable law (each party hereto hereby acknowledging that, in the interest of
maintenance of good relations between Landlord and Tenant, there may be
instances in which the other party chooses not immediately to exercise some or
all of its rights

 

18



--------------------------------------------------------------------------------

on the occurrence of an event of default).

19.2. Attorney’s Fees. In the event that it shall become necessary for either
Landlord or Tenant to employ the services of attorneys to enforce any of their
respective rights under this Lease or to collect any sums due to them under this
Lease or to remedy the breach of any covenant of this Lease on the part of the
other to be kept or performed, the nonprevailing party (Tenant or Landlord as
the case may be) shall pay to the prevailing party such reasonable fees as shall
be charged by the prevailing party’s attorneys and paralegals for such services,
including services at all trial and appellate levels and post judgment
proceedings and such prevailing party shall also have and recover from the
nonprevailing party (Landlord or Tenant as the case may be) all other costs and
expenses of such suit and any appeal thereof or with respect to any postjudgment
proceedings.

19.3. Successors. This Lease shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective heirs, personal representatives,
successors and assigns.

19.4. Captions. The captions appearing in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of any section. The word “Landlord” and the pronouns referring
thereto, shall mean, where the context so admits or requires, the persons, firm
or corporation named herein as landlord or the mortgagee in possession of the
land and building comprising the Lease Premises. Any pronoun shall be read in
the singular or plural number and in such gender as the context may require.
Except as otherwise provided in this Lease Agreement, the terms and provisions
of this Lease Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

19.5. Notice. Any notice, demand, consent, approval or other communication to be
given to or served upon any party hereto, in connection herewith, must be in
writing, and may be given by facsimile transmission, certified mail or
guaranteed overnight delivery service, return receipt requested. If a notice is
delivered by United States Mail, it shall be deemed to have been given and
received two (2) days following the deposit of a certified letter containing
such notice, properly addressed, with postage prepaid, with the United States
Mail. If delivered by facsimile transmission or by guaranteed overnight delivery
service, it shall be deemed to have been given and received the same day that
the notice is faxed or delivered into the custody of the overnight delivery
service. If the notice is given otherwise than by certified mail, facsimile
transmission or guaranteed overnight delivery service, it shall be deemed to
have been given when delivered to and received by the party to whom it is
addressed. Notices shall be given to the parties hereto at the following
addresses:

 

To Landlord:    Wigshaw, LLC    P.O. Box 1857    14026 NW US 441    Alachua,
Florida 32616 To Tenant:    Axogen Corporation    P.O. Box 357787   
Gainesville, Florida 32635-7787

Either party hereto may, at any time by giving five (5) business days’ written
notice to the other party hereto, designate any other address in substitution of
the foregoing address to which notice shall be given and other parties to whom
copies of all notices hereunder shall be sent.

19.6. Severability. If any provision of this Lease or the application thereof to
any person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Lease and the application for such provisions to other persons
or circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

19.7. Landlord’s Liability. Tenant shall look solely to the estate and property
of the Landlord in the Building for the collection of any judgment, or in
connection with any other judicial process, requiring the payment of money by
Landlord in the event of any default by Landlord with respect to any of the
terms,

 

19



--------------------------------------------------------------------------------

covenants and conditions of this Lease to be observed and performed by Landlord,
and no other property or estates of Landlord shall be subject to levy, execution
or other enforcement procedures for the satisfaction of Tenant’s remedies and
rights under this Lease. The provisions of this Section are not designed to
relieve Landlord from the performance of any of its obligations hereunder, but
rather to limit Landlord’s liability in the case of a recovery of a money
judgment against Landlord. The foregoing limitation shall not apply to or limit
any injunctive or other equitable declaratory or other forms of relief which
Tenant may be entitled to. The word “Landlord” as used in this Lease shall mean
only the owner from time to time of Landlord’s interest in this Lease. In the
event of any assignment of Landlord’s interest in this Lease, the assignor shall
no longer be liable for the performance or observation of any agreements or
conditions on the part of Landlord to be performed or observed subsequent to the
effective date of such assignment provided the assignee specifically assumes all
such obligations.

19.8. Estoppel Certificates. Tenant agrees at any time and from time to time,
upon not less than fifteen (15) days prior written request of Landlord, to
execute, acknowledge and deliver to Landlord a statement in writing certifying
that this Lease is unmodified and in full force and effect (or, if there have
been modifications, that the same is in full force and effect as modified, and
stating the modifications), the date to which the rental and other charges have
been paid in advance, if any, and whether or not any violations are in existence
as of the date of said statement, that Tenant has accepted possession of the
Leased Premises, the date on which the term commenced; and, as to whether, to
the best knowledge, information and belief of the signer of such certificate,
the other party is then in default in performing any of its obligations
hereunder (and, if so, specifying the nature of each such default); and as to
any other fact or condition with respect to this Lease reasonably requested by
the other party hereto or such other addressee, it being intended that any such
statement delivered pursuant to this Section may be relied upon by any
prospective purchaser of the fee or mortgagee or assignee of any mortgage upon
the fee.

19.9. No Recording. Tenant shall not record this Lease or any memorandum or
short form hereof without the written consent and joinder of Landlord.

19.10. Waiver of Jury Trial. The parties hereto waive trial by jury in
connection with any proceedings or counterclaims brought by either of the
parties hereto against the other.

(a) All disputes arising in connection with this Agreement, including the
interpretation, performance or non-performance of the Agreement, shall be
resolved by binding arbitration in the State of Florida. All disputes shall be
settled by one (1) arbitrator. Any such arbitration shall be conducted in the
English language, shall be governed by the laws of the jurisdiction in which the
arbitration is held. Any arbitration award shall be final and binding and no
appeal shall lie therefrom. Judgment upon the award may be entered in any court
of competent jurisdiction. Except for each Party’s own attorneys’ fees and any
expenses incurred in producing its own witnesses, all other administrative
expenses shall be divided as directed by the arbitrators.

(b) If either Party, notwithstanding the foregoing, should attempt either to
resolve any dispute arising in connection with this Agreement in a court of law
or equity or to forestall, preempt, or prevent arbitration of any such dispute
by resort to the process of a court of law or equity, and such dispute is
ultimately determined to be arbitral by such court of law or equity, the
arbitrators shall include in their award an amount for the other Party equal to
all of that other Party’s costs, including legal fees, incurred in connection
with such arbitral determination. Nothing in this 19.10 shall prevent a Party
from seeking a remedy in a court of equity if money damages are not an adequate
remedy, or in order to preserve the status quo pending an arbitration award.

19.11. Corporate Authority. If Tenant executes this Lease as a corporation, each
of the persons executing this Lease on behalf of Tenant does hereby personally
represent and warrant that Tenant is a duly authorized and existing corporation,
that Tenant is qualified to do business in the state in which the Leased
Premises are located, that the corporation has full right and authority to enter
into this Lease, and that each person signing on behalf of the corporation is
authorized to do so. In the event any representation or warranty is false, all
persons who execute this Lease shall be liable, individually, as Tenant.
Landlord, before it accepts and delivers this Lease Agreement, may require
Tenant to supply it with a certified copy of the corporate resolution
authorizing the execution of the Lease Agreement by Tenant. If Tenant is a
corporation (other than one whose shares are regularly and publicly traded on a
recognized stock exchange), Tenant represents that

 

20



--------------------------------------------------------------------------------

the ownership and power to vote its entire outstanding capital stock belongs to
and is vested in the officer or officers executing this Lease Agreement or
members of his, her or their immediate family. If there shall occur any change
in the ownership and/or power to vote the majority of the outstanding capital
stock of Tenant, whether such change of ownership is by sale, assignment,
bequest, inheritance, operation of law or otherwise, without the prior written
consent of Landlord, then Landlord shall have the option to terminate this Lease
Agreement upon thirty (30) days’ written notice to Tenant. Tenant shall have an
affirmative obligation to notify immediately Landlord of any such change.

19.12. Entire Agreement. This instrument contains the entire and only agreement
between the parties and no oral statement or representations or prior written
matter not contained in this instrument shall have any force and effect. This
Lease Agreement shall no be modified in any way except by a writing executed by
both parties.

19.13. No Partnership. Landlord is not and shall not become by this Lease
Agreement or by any rights granted or reserved herein a partner or joint
venturer of or with Tenant in the conduct of Tenant’s business or otherwise.

ARTICLE 20. OTHER PROVISIONS

20.1. Hazardous and Biomedical Substances.

(a) Hazardous Substances. The term “Hazardous Substances,” as used in this
Lease, shall include, without limitation, flammables, explosives, radioactive
materials, asbestos, polychlorinated biphenyls (PCBs), chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any governmental authority.

(b) Tenant Restrictions. Tenant shall not cause or permit to occur:

(i) Any violation of any federal, state, or local law, ordinance, or regulation
now or hereafter enacted, related to environmental conditions on, under, or
about the Leased Premises, or arising from Tenant’s use or occupancy of the
Leased Premises, including, but not limited to, soil and ground water
conditions; or

(ii) The             , generation,             , manufacture, refining, or
production, of any Hazardous Substance, under, or about the Leased Premises,
            \            . Notwithstanding the foregoing, Landlord acknowledges
that Tenant intends to use, store, process, and dispose of biomedical materials,
wastes and human tissue in conjunction with its use of the Leased Premises and
agrees that such activities shall not be deemed a default under this Lease
provided Tenant complies with all applicable rules and regulations governing
such activities. In addition, Tenant and its agents and employees shall properly
and securely enclose and contain any such Hazardous Substances or biomedical
materials or waste when transporting the same on, across or through any location
in or about the Building.

(c) Environmental Clean-up.

(i) Tenant shall, at Tenant’s own expense, comply with all Laws regulating the
use, generation, storage, transportation, or disposal of Hazardous Substances
and biomedical wastes and materials.

(ii) Tenant shall, at Tenant’s own expense, make all submissions to, provide all
information required by, and comply with all requirements of all governmental
authorities (the “Authorities”) under the Laws.

(iii) Should any Authority or any third party demand that a cleanup plan be
prepared and that a clean-up be undertaken because of any deposit, spill,
discharge, or other release of Hazardous Substances that occurs during the term
of this Lease, at or from the Leased Premises (unless such cleanup is

 

21



--------------------------------------------------------------------------------

required as a result of actions of the Landlord or persons acting on behalf of
or engaged by Landlord), or which arises at any time from Tenant’s use or
occupancy of the Leased Premises, then Tenant shall, at Tenant’s own expense,
prepare and submit the required plans and all related bonds and other financial
assurances; and Tenant shall carry out all such cleanup plans.

(iv) Tenant shall promptly provide all information regarding the use,
generation, storage, transportation, or disposal of Hazardous Substances that is
reasonably requested by Landlord. If Tenant fails to fulfill any duty imposed
under this Section (c) within a reasonable time, Landlord may do so; and in such
case, Tenant shall cooperate with Landlord in order to prepare all documents
Landlord deems necessary or appropriate to determine the applicability of the
Laws to the Leased Premises and Tenant’s use thereof, and for compliance
therewith, and Tenant shall execute all documents promptly upon Landlord’s
request. No such action by Landlord and no attempt made by Landlord to mitigate
damages under any Law shall constitute a waiver of any of Tenant’s obligations
under this Section (c).

(v) Tenant’s obligations and liabilities under this Section (c) shall survive
the expiration of this Lease.

(d) Tenant’s Indemnity.

(i) Tenant shall indemnify, defend, and hold harmless Landlord, the manager of
the property, and their respective officers, directors, beneficiaries,
shareholders, partners, agents, and employees from all liabilities, obligations,
penalties, fines, claims, litigation, demands, defenses, judgments, suits,
proceedings, actions, costs, disbursements or expenses of any kind or of any
nature whatsoever (including without limitation, reasonable attorneys’ and
experts’ fees and disbursements) arising out of or in any way connected with any
deposit, spill, discharge, or other release of Hazardous Substances that occurs
during the term of this Lease, at or from the Leased Premises, or which arises
at any time from Tenant’s use or occupancy of the Leased Premises, or from
Tenant’s failure to provide all information, make all submissions, and take all
steps required by all Authorities under the Laws and all other environmental
laws.

(ii) Tenant’s obligations and liabilities under this Section (d) shall survive
the expiration of this Lease.

20.2. Radon Gas. Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from the county
health public health unit.

20.3. Americans with Disabilities Act. Tenant covenants and agrees, at its
expense without reimbursement or contribution by Landlord, to keep, maintain,
alter and replace, if necessary, the interior non-structural portions of the
Leased Premises so as to maintain compliance of same with the Americans with
Disabilities Act of 1990, 42 U.S.C. 12101 et seq. (the “Act”), as amended from
time to time, and all rules and regulations promulgated to further the purpose
of and to enforce the Act (the “ADA”).

20.4. Time of Essence. Time is of the essence of each and every provision and
term of this Lease.

20.5. Exhibits and Riders. Exhibit A – Leased Premises Site Plan; Exhibit B –
Rules and Regulations; Exhibit C – Flex Building Space: Office Standards;.

20.6. Complete Understanding. This Lease represents the complete understanding
between the parties hereto as the subject matter hereof, and supersedes all
prior written or oral negotiations, representations, warranties, statements or
agreements between the parties hereto as the same. No inducements,
representations, understandings or agreements have been made or relied upon in
the making of this Lease, except those specifically set forth in the provisions
of this Lease. Neither party hereto has any right to rely on any other prior or
contemporaneous representation made by anyone concerning this Lease which is not
set forth herein. This Lease may not be altered, waived, amended or extended
except by an instrument in writing signed by Landlord and Tenant. Landlord and
Tenant acknowledge that each of them and their counsel have had an opportunity
to review this lease and that this lease will not be construed against Landlord
merely because Landlord has prepared it. If there are more than one persons or
entities named as “Tenant,” each named person or entity shall be jointly and
severally liable for all obligations of Tenant under this Lease.

 

22



--------------------------------------------------------------------------------

20.7. Governing Law. This Lease shall be governed in all respects by the laws of
the State of Florida.

20.8. Counterparts. This Lease may be signed in any number of counterparts. Each
counterpart shall be an original, but all such counterparts shall constitute one
Lease.

20.9 Force Majeure. In the event that Landlord or Tenant shall be delayed or
hindered in or prevented from the performance of any act (other than Tenant’s
obligation to make payments of Rent and other charges required hereunder), by
reason of strikes, lockouts, unavailability of materials, failure of power,
restrictive governmental laws or regulations, riots, insurrections, the act,
failure to act, or default of the other party, war or other reason beyond its
control, then performance of such act shall be excused for the period for the
delay and the period of the performance of such act shall be extended for a
period equivalent to the period of such delay. Notwithstanding the foregoing,
lack of funds shall not be deemed to be a cause beyond control of either party.

ARTICLE 21. SIGNATURES

In Witness whereof, this Lease was executed as of “Effective Date” as specified
hereinabove.

 

WITNESSES:       “TENANT”   

/s/    Andrea Carrara        

     

/s/    Jamie M. Grooms        

   Andrea Carrara                AXOGEN CORPORATION          By: Jamie Grooms   

/s/     David Hansen        

      Its: CEO    David Hansen                “LANDLORD”   

/s/    Shannon Hester        

     

/s/    Jim Shaw        

   Shannon Hester                WIGSHAW, LLC          By: Jim Shaw         
Its: Partner   

 

23



--------------------------------------------------------------------------------

EXHIBIT “A”

SITE PLAN



--------------------------------------------------------------------------------

EXHIBIT “B”

RULES AND REGULATIONS

 

1. Landlord agrees to furnish Tenant ten (10) keys without charge. Additional
keys will be furnished at a nominal charge. Tenant shall not change locks or
install additional locks on doors without prior written consent of Landlord.
Tenant shall not make or cause to be made duplicates of keys procured form
Landlord without prior approval of Landlord. All keys to Leased Premises shall
be surrendered to Landlord upon termination of this Lease.

 

2. Tenant will refer all contractors, contractor’s representatives and
installation technicians rendering any service on or to the Leased Premises for
Tenant to Landlord for Landlord’s approval before performance of any contractual
service. Tenant’s contractors and installation technicians shall comply with
Landlord’s rules and regulations pertaining to construction and installation.
This provision shall apply to all work performed on or about the Leased
Premises, including installation of telephone, telegraph equipment or any other
physical portion of the Leased Premises or Building.

 

3. Tenant shall not at any time occupy any part of the Leased Premises or
Building as sleeping or lodging quarters.

 

4. Tenant shall not place, install or operate on the Leased Premises or in any
part of the Building any engine or stove or cook thereon or therein, or place or
use in or about the Leased Premises or Building any explosives, gasoline,
kerosene, oil, acids, caustics, or any flammable, explosive or hazardous
material without written consent of Landlord.

 

5. Landlord will not be responsible for lost or stolen personal property,
equipment, money or jewelry from the Leased Premises or the Building or
automobiles of tenant or invitees regardless of whether such loss occurs when
the area is locked against entry or not.

 

6. No dogs, cats, fowl, or other animals shall be brought into or kept in or
about the Leased Premises or Building without the written consent of the
Landlord.

 

7. Employees of Landlord shall not receive or carry messages for or to any
Tenant or other person or contract with or render free or paid services to any
Tenant or to any of Tenant’s agents, employees or invitees.

 

8. None of the parking, plaza, recreation or lawn areas, entries, passages,
doors, hallways or stairways shall be blocked or obstructed or any rubbish,
litter, trash, or material of any nature placed, emptied or thrown into these
areas or such area used by Tenant’s agents, employees or invitees at any time
for purposes inconsistent with their designation by Landlord.

 

9. The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed, and any damage resulting to
them from misuse or by the defacing or injury of any part of the Building shall
be borne by the person who shall occasion it. No person shall waste water by
interfering with the faucets or otherwise.

 

10. No person shall disturb occupants of the Building by the use of any radios,
record players, tape recorders, musical instruments, the making of unseemly
noises or any unreasonable use.

 

11. Nothing shall be thrown out of the windows of the Building or other
passages.

 

12. Tenant shall not lay floor covering within the Leased Premises without
written approval of the Landlord. The use of cement or other similar adhesive
materials not easily removed with water is expressly prohibited.

 

13. There shall be no smoking in any area inside the Building.



--------------------------------------------------------------------------------

EXHIBIT “C”

Flex Building Space: Office Standards

Build out of Office Space with fixtures and interior design as approved by
Tenant and Landlord

 

Minimum Rental Square Footage:    4,000 sf Air Conditioning:    3-Ton Unit Per
1,000sf of Rental Space

ADA Compliant Restrooms (two per unit)

Allowance of $3.00sf for Carpeting of Office Space

Allowance of $3.00sf for Ceramic Tile in Hall and Foyer

Break room with sink, cabinet and counter

Electrical/Communication:

200 AMP electrical service

Two 2x4 recessed light fixtures per 100 sf of space

Two electrical plugs per office

Two communication lines per office

Ten foot high ceilings with 2x2 grid tiles

Standard hot water heater

Painted walls with cove base

Solid core doors in metal frames

Janitor’s closet

Storage/communication equipment room

Conference room

Shell Building

 

* The shell building is 32,500 square feet with exposed concrete tilt walls

* Fifteen feet high clearance to bottom of bar joist

* Insulated roof deck R-24

* Glass store front and rear access rollup door or steel swing door

* Water service stubbed out to unit with individual water meter

* Waste water line stubbed to each unit

* Electrical conduit stubbed to unit from a centrally located meter bank

* Floors are finished concrete

* Building is fully landscaped and lighted

* Parking is provided

* Grounds and lights are maintained by landlord

* Each unit is individually metered for electricity and water (paid for by
tenant)

The cost of any and all work exceeding Tenant’s Improvement Allowance, to be
agreed by the Parties in writing, shall be the responsibility of, and paid by
Tenant at the time the additional costs are incurred during construction of the
Leased Premises. Plans and specifications for any work to be completed by Tenant
must be submitted by Tenant to Landlord for Landlord’s approval and acceptance.